BAKER. J.
Heard on defendants’ motion for a new trial based on the usual grounds, the' only ground urged at the hearing, however, being that of additional or newly discovered evidence.
The action is on a promissory note and the jury returned a verdict for the plaintiffs for the amount of the note with interest.
The plaintiffs’ claim is that they loaned the defendants $500, taking the note in return.
The defendants testify that they borrowed no money whatever from the plaintiffs. The defendants, however, do say that in Mr. Carter’s office they signed some paper, not knowing what it was.
As presenting what the defendants term newly discovered or additional evidence, they offer a bank book, a receipt and a warranty deed belonging to the defendants, and an affidavit of one of the defendants. Plaintiffs claim that these documents, with the exception of the affidavit, were in the defendants’ possession at the time of the trial but merely were not used. In the opinion of the Court they can hardly be considered newly discovered evidence. The mortgage note and the mortgage deed presented by the defendants were introduced at the trial of the case and were marked Exhibits G and H.
Por plaintiffs: Green, Curran & Hart.
For defendants: Quinn & McKier-nan.
In tlie judgment of the Court the bank book, the’ warranty deed and the receipt are not such evidence as would have affected the jui-y’s verdict. The issue sought to be established by the defendants in offering this testimony, namely, that the defendants did not need to borrow any money from the plaintiffs to purchase the property they were buying, was fully made by the defendants and presented to the jury for their consideration at the trial of the case. Even taking into consideration the fact that the defendants were ignorant people and understood with difficulty what was transpiring, nevertheless, the Court feels that the testimony given at the trial fully raised the questions which the defendants desired to present to the jury.
In the opinion of the Court, the verdict is sustained by the fair preponderance of the evidence.
Defendants’ motion for a new trial is denied.